Citation Nr: 1739920	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-32 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for a disability manifested by sleep impairment and fatigue, to include as due to an undiagnosed illness and/or obstructive sleep apnea.

3.  Entitlement to service connection for a bilateral knee disability, to include an undiagnosed illness manifested by bilateral knee pain.

4.  Entitlement to service connection for a bilateral elbow and shoulder disability, to include an undiagnosed illness manifested by bilateral elbow and shoulder pain.

5.  Entitlement to service connection for a psychiatric disability, to include depression.

6.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction, onychomycosis, and bilateral diabetic retinopathy.

7.  Entitlement to an initial rating in excess of 10 percent prior to January 29, 2013, and in excess of 20 percent thereafter, for peripheral neuropathy, left lower extremity.

8.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, right lower extremity.

9.  Entitlement to special monthly compensation greater than the "K" rate.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from May 1967 to May 1970, including service in the Republic of Vietnam.  He had subsequent membership in the Georgia Army National Guard and was ordered to active duty in support of Operation Desert Shield/Desert Storm from September 1990 to June 1991.  His awards and decorations include the Vietnam Service Medal for three campaigns, the Vietnam Campaign Medal, the Vietnam Cross of Gallantry with Palm, and the Southwest Asia Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In that rating decision, the RO:  (1) reopened a previously denied claim of service connection for hypertension and denied the claim on the merits; (2) denied service connection for depression, disabilities manifested by fatigue/inability to sleep, bilateral knee pain, and bilateral elbow/shoulder pain; and (3) granted service connection for peripheral neuropathy of the right and left lower extremities and assigned initial 10 percent disability ratings, effective January 12, 2010; granted service connection for onychomycosis, diabetic retinopathy, and erectile dysfunction effective January 12, 2010, and rated those diabetic complications together with the service-connected diabetes mellitus as 20 percent disabling; and (4) granted special monthly compensation based on the loss of use of a creative organ under 38 U.S.C.A. § 1114(d), effective January 12, 2010.

Before the matter was certified to the Board, in a September 2013 rating decision, the RO increased the initial rating for peripheral neuropathy of the left lower extremity to 20 percent, effective January 29, 2013.  

The issues of entitlement to service connection for disabilities manifested by sleep impairment and fatigue; bilateral knee, elbow, and shoulder pain; and depression; the issues of entitlement to an increased rating for diabetes mellitus with erectile dysfunction, onychomycosis, and bilateral diabetic retinopathy and bilateral lower extremity peripheral neuropathy; and the issue of entitlement to special monthly compensation greater than the "K" rate are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO denied service connection for hypertension.  The appellant was duly notified of the RO's determination and his appellate rights in an August 2003 letter, but he did not appeal nor was new and material evidence received in the following year.

2.  Evidence received since the final August 2003 rating decision denying service connection for hypertension relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the service connection claim for hypertension.

3.  The evidence is in equipoise as to whether the appellant's current hypertension is causally related to his service-connected diabetes mellitus, type II, or his service-connected residuals of a nephrectomy.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002) (currently 38 U.S.C.A. § 7105 (West 2014)); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) (currently 38 C.F.R. §§ 3.104, 20.1103 (2016)).

2.  New and material evidence has been received to warrant reopening of the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Affording the appellant the benefit of the doubt, hypertension is causally related to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C.A. 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

	C.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the "active military, naval, or air service."  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including cardiovascular-renal diseases such as hypertension, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).


III.  Analysis

A.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

Entitlement to service connection for hypertension was originally denied in a March 2003 rating decision.  Thereafter, the appellant was afforded a contracted examination in July 2003 in connection with his claim for an increased rating for diabetes mellitus.  After considering this additional evidence, in an August 2003 rating decision, the RO again denied entitlement to service connection for hypertension finding that the appellant's hypertension was not secondary to his service-connected diabetes mellitus nor was there any indication that his hypertension had been incurred in service.  The appellant was notified of the RO's determination and his appellate rights in an August 2003 letter, but he did not perfect an appeal within the applicable time period.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board has therefore reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in August 2003.  That evidence includes a January 2010 lay statement that the appellant's hypertension is caused by his diabetes mellitus.  In addition, the record contains clinical evidence establishing that the appellant has developed multiple additional complications of diabetes mellitus, to include erectile dysfunction, onychomycosis, bilateral diabetic retinopathy, and bilateral lower extremity peripheral neuropathy, and remains under treatment for a kidney condition and hypertension, for which medication has been prescribed.  This evidence is new, as it was not before the RO at the time of its August 2003 rating decision.  Moreover, it is material, as it relates to an unestablished fact necessary to substantiate the claim, i.e. causation or aggravation by a service-connected disability.  

The Board finds that this additional evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claim and triggers VA's duty to provide a medical examination.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination should be provided).  

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the appellant's previously denied claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In this particular case, the Board finds that the evidence already of record, including the reports from prior medical examinations, is sufficient to decide the claim.  Thus, although VA's duty to provide a medical examination has been triggered, another examination is not needed to decide the issue of entitlement to service connection for hypertension.  In light of the favorable decision below, the Board finds that any deficiency in VA's duty to provide a medical examination is harmless error with respect to the issue adjudicated in this decision.

B.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

After reviewing the record in its entirety, the Board finds that service connection for hypertension is warranted.  In pertinent part, the available record on appeal shows that the appellant was afforded a contracted examination in February 2002.  The examiner opined that the appellant had no cardiovascular complications due to diabetes.  However, no rationale was provided.

The appellant was afforded another contracted examination in July 2003.  The examiner opined that the appellant's hypertension was more likely than not secondary to his diabetes.  Again, no rationale was provided.

Both the February 2002 and July 2003 examination reports lack rationales, which generally reduces the probative value of an opinion.  In this case, however, the Board is able to assign each opinion equal probative weight, as they suffer from the same deficiency.  As the former report contains a negative nexus opinion and the latter a positive opinion, the Board finds that the evidence is in relative equipoise as to this question.  Moreover, noting that in addition to diabetes mellitus, the appellant is also service-connected for residuals of a right nephrectomy, a condition which is also recognized as being associated with the development of hypertension.  See e.g. 38 C.F.R. § 4.115a, recognizing hypertension as a complication of renal dysfunction.   

Given the available evidence, and affording the appellant the benefit of the doubt, the Board finds that it is at least as likely as not that his hypertension is caused or aggravated by his service-connected diabetes mellitus and/or residuals of a nephrectomy.  38 C.F.R. § 4.3.



ORDER

New and material evidence has been received and the claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, is reopened.

Entitlement to service connection for hypertension is granted.


REMAND

For the reasons that follow, additional development is necessary before the remaining issues may be adjudicated.

A.  Medical Records

A March 2012 Statement in Support of Claim states that the appellant and his representative submitted medical records to VA and requested that they be associated with the claims file.  A May 2012 Statement in Support of Claim states that the appellant submitted medical records to VA on the morning of March 5, 2012, to a particular VA employee.  Based upon a review of the claims file, however, no medical records were associated with the claims file in 2012, save for VA and contracted examination reports.  Thus, because these records may be relevant to all of the claims before the Board, a remand is necessary in order to ascertain whether VA has these medical records.  If so, the records should be associated with the claims file.  If not, the appellant and his representative should be notified and the RO should request sufficient information and authorization in order to attempt to obtain these records.

Any outstanding VA medical records should also be associated with the claims file upon remand.  It appears that this was last performed in August 2013.


B.  Combat

The appellant contends, inter alia, that his depression and bilateral knee, elbow and shoulder disabilities were incurred during his Vietnam service.  See e.g. November 2013 VA Form 9.

The appellant's contentions and the evidence of record raise the possibility that 38 U.S.C.A. § 1154(b) is applicable.  His DD-214 shows that he served in the Republic of Vietnam and was awarded the Vietnam Service Medal for three campaigns, the Vietnam Campaign Medal, and the Vietnam Cross of Gallantry with Palm.  He is also service-connected for the residuals of a shell fragment wound to the right shoulder from a 1967 gunshot.  Upon remand, the RO must make a finding as to whether the appellant participated in combat with the enemy for purposes of 38 U.S.C.A. § 1154(b).  See also VAOGCPREC 12-99.

C.  Examinations

For the reasons that follow, the Board finds that medical examinations are necessary for the following issues.

i.  A disability manifested by sleep impairment and fatigue, to include an undiagnosed illness and obstructive sleep apnea

An August 2010 clinical note states that the appellant has mild obstructive sleep apnea.  The VA physician opined that it likely contributed to his fatigue and sleep difficulty, along with his depression.  Although the appellant was afforded a Gulf War Illness VA examination in April 2010, he has not been afforded a VA examination to determine whether his obstructive sleep apnea is causally related to his active service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).


	ii.  Bilateral knee impairment

The appellant stated in his November 2013 VA Form 9 that his claimed bilateral knee disability is due to his Airborne service, rather than his service in Operation Desert Storm.  Although he was afforded a VA examination in April 2010 and was diagnosed as having moderate degenerative joint disease on X-ray, the VA examiner stated that the appellant's service medical records were negative for documentation of chronic knee pain and no etiological opinion was offered.  As discussed above, an opinon without a supporting rationale is entitled to low probative weight.  In light of this fact, and given the discussion regarding 1154(b) above, a new examination is required, along with an etiological opinion.  The examiner must address the appellant's lay contention that his current bilateral knee disability was caused by his Airborne service and his statement that he has experienced chronic bilateral knee pain since separation from service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

	iii.  Bilateral elbow and shoulder impairment

During his April 2010 VA examination, the appellant has reported that he began experiencing chronic pain in the bilateral shoulders while in service.  Elbow pain was denied.  He reported chronic bilateral shoulder stiffness and right shoulder weakness, and denied experiencing pain at the time of examination.  The appellant was noted to have a gunshot injury to the right shoulder in 1967.  Examination revealed that the acromioclavicular joints and right glenohumeral joint may exhibit mild hypertrophic changes.  Subcentimeter calcification of the right rotator cuff was noted to possibly be related to tendonitis.  A November 2012 examination noted that the appellant had minimal bilateral acromioclavicular degeneration.  However, no etiological opinion was offered in either examination report.  Thus, a new examination is required, along with an etiological opinion.  The examiner must address the appellant's lay statements that he began experiencing chronic bilateral shoulder pain during active service and currently experiences bilateral shoulder stiffness and right shoulder weakness.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner should also differentiate any right shoulder symptoms that are related to his service-connected residuals of shell fragment wound of the right shoulder.

	iv.  Diabetes mellitus

Although the appellant was afforded a VA medical examination ion May 2013, he has since contended that his symptoms of diabetes mellitus have increased in severity.  For example, the appellant stated in his November 2013 VA Form 9 that he is going blind.  He contends that his eye symptoms are due to his diabetic retinopathy.  Thus, the appellant must be afforded a new medical examination to determine the current severity of his diabetes mellitus, to include bilateral diabetic retinopathy.  

	v.  Bilateral lower extremity peripheral neuropathy

The appellant stated in his November 2013 VA Form 9 that his bilateral lower extremity peripheral neuropathy has increased in severity since his last examination.  Thus, the appellant must be afforded a new medical examination to determine the current severity of his bilateral lower extremity peripheral neuropathy.

D.  Depression

In a September 2010 rating decision, the RO denied entitlement to service connection for depression, claimed as Gulf War Syndrome.  The appellant's May 2011 NOD listed "Gulf War Syndrome" as an issue he was appealing.  His November 2013 VA Form 9 stated that he still had issues with depression, nightmares, and sleep deprivation.  Affording the appellant the benefit of the doubt, the Board finds that his May 2011 NOD included the issue of service connection for depression.  Thus, the issuance of a Statement of the Case is required for the issue of entitlement to service connection for depression, to include nightmares and sleep deprivation, claimed as Gulf War Syndrome.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should follow proper procedures to determine if it has the medical records submitted by the appellant in 2012.  If so, the RO should ensure that they are associated with the claims file and clearly denote which medical records were received from the appellant.

If not, request from the appellant and his representative sufficient information and authorization to undertake the necessary efforts to obtain these medical records.

Alternatively, if the appellant and his representative are able, they may submit another copy of these medical records.  If this occurs, the RO should clearly denote which medical records were received from the appellant.

All attempts to obtain these medical records should be documented in the claims file.

2.  Associate all of the appellant's outstanding VA medical records with the claims file.  It appears that this was last performed in August 2013.

3.  Make a finding as to whether the appellant participated in combat with the enemy under 38 U.S.C.A. § 1154(b).  

It should be noted that the appellant's DD-214 shows that the appellant served in the Republic of Vietnam and was awarded the Vietnam Service Medal for three campaigns, the Vietnam Campaign Medal, and the Vietnam Cross of Gallantry with Palm.  He is also service-connected for the residuals of a shell fragment wound to the right shoulder from a gunshot in 1967.

A complete rationale must be provided.

4.  Schedule the appellant for a medical examination or examinations to determine the nature and etiology of any and all fatigue, insomnia, and sleep-related disabilities present, to include obstructive sleep apnea and chronic fatigue syndrome.  Access to the appellant's electronic VA claims file should be made available for the examiner to review.

After examining the appellant and reviewing the record, the examiner should identify all fatigue, insomnia, and sleep-related disabilities currently present.  If any previously diagnosed disorder, including obstructive sleep apnea, is not found upon examination, an explanation must be provided.

Next, the examiner must provide an opinion as to whether it is at least as likely as not that each diagnosed fatigue, insomnia, or sleep-related disability is causally related to the appellant's active service, any incident therein, or another service-connected disability.  A complete explanation must be provided for any opinion offered.  In providing the requested opinion, the examiner should reference any relevant evidence of record.

5.  Schedule the appellant for a medical examination to determine the nature and etiology of any and all knee disabilities present.  Access to the appellant's electronic VA claims file should be made available for the examiner to review.

After examining the appellant and reviewing the record, the examiner should identify all knee disabilities currently present.  If any previously diagnosed disorder, including degenerative joint disease, is not found upon examination, an explanation must be provided.

Next, the examiner must provide an opinion as to whether it is at least as likely as not that each diagnosed knee disability is causally related to the appellant's active service, any incident therein, or another service-connected disability.  A complete explanation must be provided for any opinion offered.  In providing the requested opinion, the examiner should reference any relevant evidence of record.  The appellant's lay statements that his current bilateral knee disability is due to his Airborne service and that he has experienced chronic bilateral knee pain since separation from service must be specifically addressed.

6.  Schedule the appellant for a medical examination or examinations to determine the nature and etiology of any and all shoulder and elbow disabilities present.  Access to the appellant's electronic VA claims file should be made available for the examiner to review.

After examining the appellant and reviewing the record, the examiner should identify all shoulder and elbow disabilities currently present.  If any previously diagnosed disorder, including mild hypertrophic changes of the acromioclavicular joints and right glenohumeral joint or bilateral acromioclavicular degeneration, is not found upon examination, an explanation must be provided.

Next, the examiner must provide an opinion as to whether it is at least as likely as not that each diagnosed shoulder or elbow disability is causally related to the appellant's active service, any incident therein, or another service-connected disability.  A complete explanation must be provided for any opinion offered.  In providing the requested opinion, the examiner should reference any relevant evidence of record.  The appellant's lay statements that he began experiencing chronic shoulder pain during service and that he currently experiences bilateral shoulder stiffness and right shoulder weakness must be specifically addressed.

The examiner must also differentiate any right shoulder symptoms that are related to his service-connected residuals of shell fragment wound of the right shoulder.

7.  Schedule the appellant for a medical examination or examinations to determine the current severity of his diabetes mellitus, including his diabetic retinopathy.  Access to the appellant's electronic VA claims file should be made available for the examiner to review.

8.  Schedule the appellant for a medical examination to determine the current severity of his bilateral lower extremity peripheral neuropathy.  Access to the appellant's electronic VA claims file should be made available for the examiner to review.

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated, notwithstanding the issue of entitlement to service connection for depression addressed below.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

10.  Issue a Statement of the Case to the appellant and his representative addressing the issue of entitlement to service connection for a psychiatric disability, to include depression, nightmares and sleep deprivation, claimed as Gulf War Syndrome.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2016).  This issue should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


